Citation Nr: 0108650	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-04 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence which confirms 
the veteran's claimed inservice stressor.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.304(f) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
examination report, which the Board finds to be adequate for 
rating purposes, as well as several medical statements 
relating the veteran's current PTSD to his claimed inservice 
stressor, thus indicating that an opinion by a VA physician 
regarding the etiology of the claimed PTSD is not required.  
No additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  
Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection for PTSD.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statement of the case and letters have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of he result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2000); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records or other credible sources 
which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  See Moreau v. Brown, 9 
Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

A review of the veteran's service medical records reveals 
that they are silent for any evidence of recorded complaints 
or diagnoses of, or treatment for, PTSD.  These records do 
confirm that treatment was provided to the veteran in 
December 1969, as he reported.  On December 6, 1969, the 
veteran sought treatment for complaints of headaches and 
dizziness.  He reported that he had experienced episodes of 
lightheadedness and falling to the side for the previous 
several weeks, accompanied by headaches and shortness of 
breath.  The examiner noted that the veteran was a fuel 
loader, that he had spilled fuel on his skin several times, 
and that he was exposed to heavy fumes.  Physical examination 
at that time was negative.  The examiner diagnosed headaches 
and lightheadedness of unknown etiology, rule out plumbism 
from leaded fuels, contact and inhaled.

The veteran was again seen a few weeks later, on December 19, 
1969.  At that time, he again reported "breathing 
difficulty," noting that he worked nights and could not 
sleep during the day.  He stated that he was very nervous.  
Physical examination was normal.  The examiner diagnosed 
possible anxiety reaction.

The veteran's service medical records do not indicate any 
further medical treatment for the remaining three months of 
the veteran's military service.  His service separation 
examination report, dated in February 1970, did not note the 
presence of any psychiatric disorders, and the veteran was 
deemed to be psychiatrically "normal."

The veteran's post-service records include the report of a VA 
psychiatric examination conducted in August 1995.  At that 
time, the veteran reported no history of psychiatric 
hospitalizations, but indicated that he had been through 
multiple VA alcohol treatment programs from 1988 through 
1995.  He stated that he had been drinking since 1969.  The 
veteran did not mention having been involved in an automobile 
accident in service.  The examiner rendered an Axis I 
diagnosis of alcohol dependence.

Subsequent VA outpatient treatment notes, hospitalization 
reports, and examination reports reveal several diagnoses of 
PTSD, beginning in 1996.  Furthermore, several examiners 
related this PTSD diagnosis to the veteran's claimed 
inservice stressor, i.e., a reported history of having been 
involved in an automobile accident in October 1969 in which 
his pregnant fiancée was killed.  Thus, the Board's analysis 
must turn to the remaining issue of whether the record 
contains credible supporting evidence that the claimed 
inservice stressor actually occurred.   

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is combat-related, the veteran's lay 
testimony may be sufficient to establish the occurrence of 
such stressor, provided such testimony is credible and 
consistent with the circumstances, conditions, and hardships 
of service.  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain information which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau, supra.

A review of the official military documentation contained in 
the veteran's claims file reveals no evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's DD Form 214, Armed Forces 
of the United States Report of Transfer or Discharge, does 
not reflect that the veteran received any decorations or 
medals which indicate involvement in combat.  Furthermore, 
his military occupational specialty (MOS) while stationed 
overseas was listed as "fuel specialist," which is not a 
specialty which is, on its face, indicative of a combat role.  
Furthermore, the veteran does not appear to be claiming a 
combat-related stressor, and has not alleged that he was 
involved in a combat situation.  Accordingly, in view of the 
lack of any official evidence that the veteran participated 
in combat with the enemy, the Board finds that he did not 
"engage in combat," and the evidentiary presumption of 38 
U.S.C.A. § 1154(b) does not apply.  Therefore, as the veteran 
has not been shown to have engaged in combat with the enemy, 
any alleged inservice stressors must be verified, i.e., 
corroborated by credible supporting evidence.

The veteran set forth his claimed stressor in a Statement in 
Support of Claim received by VA in April 1998.  At that time, 
he recounted the following history:

In November 1969, while stationed at 
Yakota Air Base in Japan, while off duty, 
my Japanese fiance was driving a car in 
which I was a passenger.  It was snowing 
and there was poor visibility.  Upon 
approaching a rail crossing there was a 
car on the tracks in front of us.  This 
car was subsequently struck by a train 
and turned over on top of our vehicle.  
The car was crushed on the driver's side 
and my pregnant fiance was instantly 
killed.  My injuries consisted of minor 
lacerations on the forehead from glass.

Upon returning to the base, in December 
1969, I went to the base hospital, 
secondary to digestive and anxiety 
symptoms.  I reported what happened to a 
physician.  I was prescribed some pills 
and told I would be getting back to the 
U.S. in a few months, should "stop 
worrying about Japanese nationals" and 
just forget about it.  As the physician 
seemed unconcerned and uncomprehending 
and did not suggest follow-up, I did not 
pursue further treatment, having lost 
confidence in professional care.

In various other correspondence from the veteran, as well as 
during his March 2000 hearing before an RO hearing officer, 
the veteran provided further information.  He indicated that 
at the time of the car accident, which occurred during his 
Thanksgiving break, he was taken to a Japanese hospital for 
four of five days.  He stated that he was in a state of shock 
for the four or five days he was there, and did not know the 
name of the hospital or the name of the town, and did not 
have any treatment records from his stay there.  He also 
indicated that he did not have a copy of his fiancée's death 
certificate, and did not provide her name.  He stated that he 
was not sure whether a police accident report was ever filed, 
and reported that he was never questioned by the police or 
called as a witness in any investigation, despite the fact 
that at least one person was killed in the incident.  He 
repeated that the only time he was treated at the air base 
was in December, at which time the examiner kept telling him 
to forget about the death of his fiancée because she was a 
Japanese national, and he would be going home soon.  When the 
hearing officer stressed to the veteran that he needed to 
obtain some verifying information about this claimed 
accident, such as the name of the town where the accident 
occurred, the name of the hospital where he was treated, or 
the name of the town where a police report might have been 
filed, the veteran responded that "This happened 31 years 
ago.  I had a certain party was trying to get a[cc]ess and 
stuff for me, Japanese counsel or whatever you know and they 
couldn't get the information." 

The Board notes that the RO has requested, and received, 
copies of the veteran's service personnel records, which make 
no reference to the veteran's claimed automobile accident and 
hospitalization.

A review of this evidence reveals that while the veteran has 
been diagnosed as suffering from PTSD as a result of his 
reported automobile accident in November 1969, there is no 
evidence which verifies this claimed inservice stressor.  The 
veteran did not mention this incident at the time of 
inservice medical treatment several weeks following this 
claimed incident, but rather attributed his sleeping problems 
to the fact that he was working the night shift.  
Furthermore, neither the December 1969 treatment records nor 
the February 1970 discharge examination noted the presence of 
facial lacerations or scars, which the veteran claimed 
required five days of treatment in a Japanese hospital.  He 
also failed to mention this accident at the time of repeated 
VA hospitalization and treatment in 1995 and early 1996, and 
at the time of a VA psychiatric examination in August 1995.

The Board acknowledges that VA has a duty to assist the 
veteran in developing the facts pertinent to his claim.  
However, in this case the veteran has provided no information 
regarding the alleged November 1969 accident which could even 
potentially be verified.  In this regard, he has failed to 
provide the name of the Japanese town in which the accident 
occurred, the name of the town where a police accident report 
might be filed, the name or location of the Japanese hospital 
where he was allegedly treated for five days, the name of his 
deceased fiancée, the location of her death certificate, or 
the names of any other persons who might be able to 
corroborate his account.  Therefore, the Board finds that a 
REMAND to the RO in an attempt to verify the veteran's 
claimed stressor would be fruitless, as there is simply no 
information to verify.  

Therefore, since the Board has found that none of the 
veteran's PTSD diagnoses were linked to a specific inservice 
stressor which has been verified by credible supporting 
evidence, the veteran's claim for service connection for PTSD 
does not meet the requirements of 38 C.F.R. § 3.304(f) and 
must be denied.


ORDER

The veteran's claim for service connection for PTSD is 
denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

